DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed May 3, 2022 has been entered.  Claims 1-11 and 14-22 remain pending in the application.  The previous objections to the specification and drawings are withdrawn in light of applicant's amendment to the drawings.  The previous objection to claim 4 is withdrawn in light of applicant's amendment to claim 4.  The previous 35 USC 112 rejections of claims 7, 8 and 18-20 are withdrawn in light of applicant’s amendment to claims 7, 8 and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0120369 to Staake in view of U. S. Patent Publication 2017/0030457 to Hotait, U. S. Patent Publication 2015/0316142 to Steward and German Patent Publication DE4434020 to Franik-Golenia.
The Examiner notes that all citations to Franik-Golenia refer to the English translation thereof provided with this action.
Referring to claims 1, 2, 4-11 and 21, Staake teaches a pump, comprising:
a main pump (3) (Fig. 1; paragraph [0038]);
a pump (4) coupled to main pump (3) (Fig. 1; paragraph [0038]);
wherein a pump inlet (inlet of pump 4) is coupled to a secondary sump (15) and the outlet (outlet of pump 4) is coupled to a main sump (21) (Fig. 1; paragraphs [0042] and [0043]),
wherein the main pump (3) is coupled to the main sump (21) and an electric motor (2) (Fig. 1; paragraphs [0039] and [0042]),
wherein the main pump (3) is coupled to a transmission (11) (Fig. 1; paragraphs [0039] and [0044], wherein pump 3 is at least fluidly coupled to transmission 11).
Staake is silent as to the details of the pumps.  Hotait teaches a scavenging centrifugal baffle pump, comprising:
a gear (40) (Figures 1-7; paragraph [0034])
a baffle (42) defining an interior volume (50) and a bottom, the gear (40) at least partially located in the interior volume (50) (Figures 1-7; paragraphs [0035] and [0036]);
a reservoir defined near the bottom of the interior volume (50) of the baffle (42) (Figures 1-7; paragraph [0035], wherein the interior volume surrounding the gear inside the baffle operates as a reservoir);
an inlet (104) defined in the baffle (42) adjacent to the reservoir (Fig. 7; paragraph [0045]);
an opening (52, 54) defined in the baffle (42), wherein the opening (52, 54) exposes a portion of the gear (40) (Fig. 1; paragraph [0036]); and
an elongate passage (the combined passages starting at the interior volume 50 and ending at the outlets 66 and 72) defined by the baffle (42) including an outlet (66, 72), wherein the elongate passage connects the interior volume (50) of the baffle (42) with the outlet (66, 72), wherein the elongate passage is defined by first baffle piece and the second baffle piece (Figures 5 and 6; paragraphs [0038] and [0043]),
wherein the baffle (42) is formed from at a first baffle piece connected to a second baffle piece (Figures 1-7; paragraph [0038]),
wherein the baffle (42) defines an interior side wall (46, 48) that is at least partially concentric to a periphery of the gear (40) and a side wall clearance is defined between the interior side wall (46, 48) and the periphery of the gear (40) (Figures 1-7; paragraphs [0037] and [0038]),
wherein the baffle (42) includes a first interior face (on 46) and the gear (40) includes a first face, and a first clearance is defined between the first interior face (on 46) of the baffle (40) and the first face of the gear (40), and wherein the baffle (40) includes a second interior face (on 48), opposing the first interior face (on 46), and the gear (40) includes a second face opposing the first gear face (on 48), and a second clearance is defined between the second interior face (on 48) of the baffle (42) and the second face of the gear (40) (Figures 1-7; paragraphs [0037] and [0038]),
wherein an internal combustion engine is coupled to the gear (40) by a gear train (16 comprising gear 34), wherein the gear train engages (via 34) the exposed portion of the gear (40) (Fig. 1; paragraph [0034]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the baffle pump taught by Hotait (by replacing the 4 pump of Staake with the pump and engine drive of Hotait), since it has been held that a simple substitution of one known element, the pump of Hotait, for another, the broadly disclosed pump of Staake, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
While Staake teaches the main pump connected to the scavenge pump, Staake is otherwise silent as to their connection.  Hotait only teaches a single pump.  Steward teaches a scavenging centrifugal baffle pump, comprising:
a gear (200) external to a main pump housing (205) coupled to a main pump, and a baffle (300) connected to the main pump housing (205), wherein the baffle comprises a first baffle piece (305) connected to a second (306) baffle piece, and the second baffle piece (306) is connected to the main pump housing (205) of the main pump (Figures 2-4A; paragraphs [0015] and [0019]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the pump connection taught by Steward in order to provide a means for securing them together in such a way that allows locating the gear in the sump.
Staake is silent as to the details of the pumps.  While Hotait teaches a reservoir defined near the bottom of the interior volume (50) of the baffle (42) (Figures 1-7; paragraph [0035], wherein the interior volume surrounding the gear inside the baffle operates as a reservoir), Hotait and Steward do not teach a reservoir having a curvature that does not follow the curvature of the gear.  Franik-Golenia teaches a pump wherein:
a baffle (13, 17, 18) exhibits a baffle curvature and a gear (12) exhibits a gear curvature and the baffle curvature does not follow the gear curvature at a reservoir (15),
wherein the baffle (13, 17, 18) exhibits a greater distance between the gear (12) and an interior side wall of the baffle (13, 17, 18) at the reservoir (15) than a distance between the gear (12) and the baffle (13, 17, 18) adjoining either side of the reservoir (15) (Fig. 2; paragraphs [0021] and [0023]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake and Hotait with the reservoir curvature taught by Franik-Golenia in order to increase the size of the reservoir by increasing the space between the baffle and the gear in the area of the reservoir.
Referring to claims 14-17, Staake teaches a system for circulating transmission oil in a hybrid engine, comprising:
an electric motor (2) including an electric motor inlet (25) and an electric motor outlet (opening in motor housing 14 that allows the passage of line 23 out of motor 12) (Fig. 1; paragraphs [0042] and [0043]);
a main sump (21) coupled to the electric motor inlet (25) by a first passageway (26) Fig. 1; paragraph [0039]);
a secondary sump (15) coupled to the electric motor outlet (opening in motor housing 14 that allows the passage of line 23 out of motor 12) by a second passageway (portion of 23 inside the motor 12), and the secondary sump (15) connected to an inlet of a scavenging pump (4) (Fig. 1; paragraph [0045]); and
a main pump (3) connecting the main sump (21) to the first passageway (26) (Fig. 1; paragraphs [0038] and [0039]),
wherein an internal combustion engine is coupled to the electric motor (Fig. 1; paragraph [0010]), and
wherein the main pump (3) is coupled to a transmission (11) (pump 3 is at least fluidly coupled to transmission 11) and the transmission (11) is coupled to the electric motor (12) (Fig. 1; paragraphs [0039], [0042] and [0046]).
Staake is silent as to the details of the pumps.  Hotait teaches a scavenging centrifugal baffle pump, comprising:
a scavenging pump including a gear (40) and a baffle (42) defining an interior volume (50) and a bottom, wherein at least a portion of the gear (40) is positioned in the interior volume (50) (Figures 1-7; paragraphs [0035] and [0036]);
a reservoir defined near the bottom of the interior volume (50) of the baffle (42) (Figures 1-7; paragraph [0035], wherein the interior volume surrounding the gear inside the baffle operates as a reservoir);
an inlet (104) defined in the baffle (42) coupled to the interior volume (50) of the baffle (42) (Fig. 7; paragraph [0045]); and
an elongate passage (the passages starting at the interior volume 50 and ending at the outlets 66 and 72) extending from the baffle (42) coupling the interior volume (50) of the baffle (42) to the main sump (21) (Figures 5 and 6; paragraph [0043]),
wherein an internal combustion engine is coupled to the gear (40) by a gear train (16 comprising gear 34), wherein the gear train engages (via 34) the exposed portion of the gear (40) (Fig. 1; paragraph [0034]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the baffle pump taught by Hotait (by replacing the pump 4 of Staake with the pump and engine drive of Hotait ), since it has been held that a simple substitution of one known element, the pump of Hotait, for another, the broadly disclosed pump of Staake, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
While Staake teaches the main pump connected to the scavenge pump, Staake is otherwise silent as to their connection.  Hotait only teaches a single pump.  Steward teaches a scavenging centrifugal baffle pump, comprising
a main pump including a pump housing (205) and comprising a gear (200) external to the main pump housing (205) in a baffle (300) connected to the main pump housing (205) (Figures 2-4A; paragraphs [0015] and [0019]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the pump connection taught by Steward in order to provide a means for securing them together in such a way that allows for locating the gear in the sump.
Staake is silent as to the details of the pumps.  While Hotait teaches a reservoir defined near the bottom of the interior volume (50) of the baffle (42) (Figures 1-7; paragraph [0035], wherein the interior volume surrounding the gear inside the baffle operates as a reservoir), Hotait and Steward do not teach a reservoir having a curvature that does not follow the curvature of the gear.  Franik-Golenia teaches a pump wherein:
a baffle (13, 17, 18) exhibits a baffle curvature and a gear (12) exhibits a gear curvature and the baffle curvature does not follow the gear curvature at a reservoir (15) (Fig. 2; paragraphs [0021] and [0023]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake and Hotait with the reservoir curvature taught by Franik-Golenia in order to increase the size of the reservoir by increasing the space between the baffle and the gear in the area of the reservoir.
Referring to claims 18-20, Staake teaches a method of circulating transmission oil through a hybrid engine, comprising:
driving a main pump (3), wherein a scavenging pump (4) is coupled to the main pump (3) (via drive shaft 20) (Fig. 1; paragraph [0038]);
supplying transmission oil from a main sump (21) to an electric motor (12) with the main pump (3) (Fig. 1; paragraphs [0039] and [0042]);
collecting the transmission oil from the electric motor (12) in a secondary sump (15) (Fig. 1; paragraph [0042]); 
pumping the transmission oil from the secondary sump (15) into the main sump (21) with the scavenging pump (4); (Fig. 1; paragraph [0043]); and
supplying the transmission oil with the main pump (3) from the main sump (21) to a transmission (11) coupled to the electric motor (12) (Fig. 1; paragraph [0046]).
Staake is silent as to the details of the pumps.  Hotait teaches a method comprising:
a scavenging pump comprising a gear (40) and a baffle (42) in which the gear (40) is positioned (Figures 1-7; paragraph [0034]);
wherein the baffle (42) defines an interior volume (50) and a bottom, wherein at least a portion of the gear (40) is located in the interior volume (50) (Figures 1-7; paragraphs [0035] and [0036]);
a reservoir defined near the bottom of the interior volume (50) of the baffle (42) (Figures 1-7; paragraph [0035], wherein the interior volume surrounding the gear inside the baffle operates as a reservoir);
an inlet (104) defined in the baffle (42) coupling the interior volume (50) of the baffle (42) to a sump (14) (Fig. 7; paragraph [0045]); and
an elongate passage (the combined passages starting at the interior volume 50 and ending at the outlets 66 and 72) extending from the baffle (42) coupling the interior volume (50) of the baffle (42) with the outlet (66, 72) (Figures 5 and 6; paragraphs [0038] and [0043]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the baffle pump taught by Hotait (by replacing the pump 4 of Staake with the pump and engine drive of Hotait), since it has been held that a simple substitution of one known element, the pump of Hotait, for another, the broadly disclosed pump of Staake, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
While Staake teaches the main pump connected to the scavenge pump, Staake is otherwise silent as to their connection.  Hotait only teaches a single pump.  Steward teaches a method, comprising:
driving a gear (200), wherein a main pump (205) includes a pump housing and a scavenging pump comprises a gear (200) coupled to the main pump (205) and external to the pump housing, the scavenging pump comprising the gear (200) and a baffle (300) in which the gear (200) is positioned, and wherein the gear (200) is driven by an internal combustion engine (via 215) (Figures 2A-4; paragraphs [0014] and [0015]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Staake with the pump connection taught by Steward in order to provide a means for securing them together in such a way that allows for locating the gear in the sump.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the baffle pump taught by Steward in since it has been held that a simple substitution of one known element, the pump of Steward, for another, the broadly disclosed pump of Staake, to obtain predictable results, the pumping of fluid, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.
Staake is silent as to the details of the pumps.  While Hotait teaches a reservoir defined near the bottom of the interior volume (50) of the baffle (42) (Figures 1-7; paragraph [0035], wherein the interior volume surrounding the gear inside the baffle operates as a reservoir), Hotait and Steward do not teach a reservoir having a curvature that does not follow the curvature of the gear.  Franik-Golenia teaches a pump wherein:
a baffle (13, 17, 18) exhibits a baffle curvature and a gear (12) exhibits a gear curvature and the baffle curvature does not follow the gear curvature at a reservoir (15) (Fig. 2; paragraphs [0021] and [0023]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake and Hotait with the reservoir curvature taught by Franik-Golenia in order to increase the size of the reservoir by increasing the space between the baffle and the gear in the area of the reservoir.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0120369 to Staake in view of U. S. Patent Publication 2017/0030457 to Hotait, U. S. Patent Publication 2015/0316142 to Steward, German Patent Publication DE4434020 to Franik-Golenia and U. S. Patent 4,806,083 to LaGrange.
Staake, Hotait, Steward and Franik-Golenia teach all the limitations of claim 2, as detailed above, but Staake is silent as to the details of the pumps, while Hotait, Steward and Franik-Golenia do not teach an interference fit joining the disclosed baffle pieces.  LaGrange teaches a pump wherein a first baffle piece 26 and a second baffle piece (24) are connected together by an interference fit Fig. 4; col. 3 line 66 - col. 4 line 2).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake with the interference fit connection, which is a known technique for joining baffle pieces, as taught by LaGrange, since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious (MPEP §2143 I D).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0120369 to Staake in view of U. S. Patent Publication 2017/0030457 to Hotait, U. S. Patent Publication 2015/0316142 to Steward, German Patent Publication DE4434020 to Franik-Golenia and U. S. Patent 877,485 to Brooks.
Staake, Hotait, Steward and Franik-Golenia teach all the limitations of claim 1, as detailed above, but do not teach an inlet comprising an oblique cylindrical projection extending from the baffle.  Brooks teaches a pump wherein an inlet (7, 8) comprises an oblique cylindrical projection (8) extending from a front face of a baffle (Fig. 1; page 1, col. 2 lines 77-82).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Staake and Hotait with the inlet projection taught by Brooks in order to allow the pump to suction fluid that is further away from the pump and thereby provide control over the fluid entering the pump and further since Applicant has not disclosed that different inlet shapes solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different inlet shapes.
Response to Arguments
Applicant's arguments filed on May 3, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746